Bryan J., and Heydenfeldt, J , delivered separate opinions.
Bryan, J.
In this cause, the respondent having, in the summer or *68fall of 1861, bid off at sheriff’s sale a number of lots, said to have belonged to the City of San Francisco, under a judgment entered in the Superior Court in favor of Peter Smith, against the City of San Francisco, and having paid a small portion of the purchase money, the respondent waits until the expiration of nearly two years, and after most of the property had been re-sold by the sheriff, and then comes forward and tenders the balance due upon his bids, and demands a deed for the property. The respondent also adds, that he was always ready to pay the balance due, when the deed was made out by the sheriff and tendered to him, and that he never refused to pay the balance due.
A sheriff by our laws, in selling property under execution, is not bound to receive any bid, except for cash on the whole amount of the sale ; and having received a bid with but a portion of the purchase money paid at the time, he may disregard the bid, and offer the property again for sale, if the balance of the purchase money is not paid before the return day of the execution. A sheriff is not bound to demand the purchase money before setting aside the bid, but the delay of the purchaser until the return day of the execution to .pay the balance due, will be construed into a refusal on his part to pay the amount of his bid upon the property.
In this cause, the respondent delays until a portion of the property is sold to other parties, and delays until the expiration of nearly two years, before he manifests any intention to pay the balance and rely upon his bid for the property. He has by his own neglect lost all right which he might have had in the premises.
It would be a most flagrant violation of the principles of justice to allow a party thus long to sleep upon his rights, and when the property bid off has become valuable to bring forward his stale claim, to the injury of innocent parties in possession of the property.
The judgment below must be reversed, with costs.